DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 05/29/2020 has been entered. Claims 2 and 3 are cancelled. Claims 1 and 4-14 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 and 4-8, drawn to A process for producing a fluoro compound (or [18F]fluoropropylcarbomethoxytropane ([18F]FP-CIT) represented by the following Formula 3: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the solvent is represented by the following Formula 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07D 471/08 (Bridged systems). 
II.	Claims 1, 4-7, and 9, drawn to A process for producing a fluoro compound (or [18F]fluorodeoxyglucose ([18F]FDG) represented by the following Formula 4: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the solvent is represented by the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07H 1/00 (Processes for the preparation of sugar derivatives).
III.	Claims 1, 4-7, and 10, drawn to A process for producing a fluoro compound (or [18F]fluoro-L-thymidine ([18F]FLT) represented by the following Formula 5: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 ), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the solvent is represented by the following Formula 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07C 209/74 (by halogenation).
IV.	Claims 1, 4-7, and 11, drawn to A process for producing a fluoro compound (or 6-(3-[18F]fluoro-2-hydroxypropyloxy)-2-(2-(4-methylamino)pyridine-5-yl)benzothiazol ([18F]FC119S) represented by the following Formula 6: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07D 417/04 (directly linked by a ring-member-to-ring-member bond).
V.	Claims 1, 4-7, and 12, drawn to A process for producing a fluoro compound (or 2-(2-(2-[18F]fluoroethoxy)ethoxy)ethyl azide represented by the following Formula 7: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the solvent is represented by the following Formula 1: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07C 43/225 (containing halogen).
VI.	Claims 1, 4-7, 13, and 14, drawn to A process for producing a fluoro compound (or 2-(3-([18F]fluoro)propoxy)naphthalene represented by the following Formula 8: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; or 2-(2-([18F]fluoro)propoxy)naphthalene represented by the following Formula 9: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
), the method comprising: reacting a compound having a leaving group (LG) with a fluoride under a solvent, wherein the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 … R1 and R2 are independently methyl groups, or ethyl groups; and R3 is ethenyl or ethynyl (claim 1), classified in classes/subclasses, including but not limited to, C07C 43/202 (the aromatic ring being a naphthalene}).

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a process for producing 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 whereas Invention II is directed to a process for producing
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a process for producing
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, whereas Invention III is directed to a process for producing
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a process for producing
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, whereas Invention IV is directed to a process for producing
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a process for producing
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, whereas Invention V is directed to a process for producing
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a process for producing
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, whereas Invention VI is directed to a process for producing
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a process for producing
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, whereas Invention III is directed to a process for producing
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a process for producing
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, whereas Invention IV is directed to a process for producing
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a process for producing
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, whereas Invention V is directed to a process for producing
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a process for producing
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, whereas Invention VI is directed to a process for producing
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention III is directed to a process for producing
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, whereas Invention IV is directed to a process for producing
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention III is directed to a process for producing
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, whereas Invention V is directed to a process for producing
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention III is directed to a process for producing
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, whereas Invention VI is directed to a process for producing
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention IV is directed to a process for producing
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, whereas Invention V is directed to a process for producing
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention IV is directed to a process for producing
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, whereas Invention VI is directed to a process for producing
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention V is directed to a process for producing
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, whereas Invention VI is directed to a process for producing
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.


The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623